Citation Nr: 1033653	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-46 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 
1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah which among other actions denied service connection for 
hearing loss and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A copy of the transcript of this hearing has been 
associated with the claims file.

The appeal as to entitlement to service connection for bilateral 
hearing loss is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

There is competent evidence of a current diagnosis of tinnitus, 
evidence of in-service exposure to hazardous noise, and a 
continuity of symptomatology.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010)); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In light of the 
favorable determination below, a discussion of VCAA compliance is 
unnecessary.


Analysis

The Veteran contends that he has tinnitus, which was caused by 
noise exposure during service.  In support of his contentions, he 
points to his working with fighter aircraft on the flight line 
where he was exposed to high pitched jet engine noises.  He was 
also exposed to severe noise exposure from the support equipment 
as well as other military hazardous noise exposure.  

In a July 2009 VA examination, the examiner noted a review of the 
claims file and medical records.  The Veteran reported primary 
difficulty hearing women's voices and television.  The Veteran 
offered no specific circumstances surrounding the onset of 
tinnitus.   The examiner noted that the Veteran's service medical 
records were silent regarding tinnitus.  The Veteran reported 
developing tinnitus about 15 years ago (mid 1990s), or subsequent 
to service separation.  Based on the Veteran's description of the 
onset of tinnitus the examiner opined that tinnitus was not 
caused by or as a result of service.

In an October 2009 audiological report from Audiology Consultants 
of Salt Lake City, Inc., the Veteran's high frequency hearing 
loss was addressed but the report was entirely silent as to 
tinnitus.

At the April 2010 Travel Board hearing, the Veteran testified 
that "not only I but several of the fellas talked about the 
ringing in our ears."  He first indicated that he mentioned it 
to medical professionals but then said that he thought it would 
probably just go away.  He then said that, "It was not-not a big 
deal, so I thought it wasn't a big deal but I didn't tell him 
when I got in for my exams."  The Veteran further denied that he 
underwent routine hearing tests in service (Although the service 
medical records reveal several annual hearing conservation 
examinations).  Finally regarding the statement in the July 2009 
VA examination that tinnitus had an onset of "15 years ago," 
the Veteran in essence stated that he was taken out of context 
actually saying that it got worse 15 years ago.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully reviewed the evidence of record and finds 
that a reasonable doubt is present, and that service connection 
for tinnitus is in order.  In this regard, the Veteran had 
significant and extensive noise exposure working with fighter 
aircraft on the flight line where he was exposed to high pitched 
jet engine noises, and severe noise exposure from the support 
equipment as well as other military hazardous noise exposure.  

 The Board acknowledges that, following VA audiometric 
examinations for compensation purposes in July 2009, a VA 
audiologist offered the opinion that the Veteran's tinnitus was 
not caused by or as a result of service, being that the Veteran 
reported developing tinnitus about 15 years ago (mid 1990s), or 
significantly post-active duty time.  However, the Board is of 
the opinion that the Veteran was exposed to noise at hazardous 
levels during his periods of active military service, and, in 
particular, during his period of service on the flight lines 
servicing jet engines.  Moreover, the evidence is at least in 
equipoise as to the effect that the Veteran's tinnitus is the 
result of that acoustic trauma.  Thus, after resolving doubt in 
the Veteran's favor, the Board is of the opinion that the 
Veteran's current tinnitus as likely as not had its origin during 
his period of active military service.  Accordingly, service 
connection for tinnitus is in order.

The Board finds that the Veteran's April 2010 Travel Board 
testimony that the statement in the July 2009 VA examination that 
tinnitus had an onset of "15 years ago," was taken out of 
context; and, that he actually stated that it had gotten worse 15 
years ago is credible, and he is competent to make such an 
assertion.  Thus, a continuity of symptomatology is established, 
and service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.

The Veteran has alleged that he worked with fighter aircraft on 
the flight line where he was exposed to high pitched jet engine 
noises and severe noise exposure from the support equipment.  He 
asserts that he has had had hearing problems since his military 
service, and his service personnel records support his reports 
that he was exposed to substantial acoustic trauma as an avionics 
equipment specialist on an Air Force flight line.  However, there 
are no complaints or findings of hearing loss in service or for 
many years after service.  

The service medical records are silent as to any complaints of or 
treatment for any hearing loss disability.  The Board notes 
however that the service entrance examination revealed an 
elevated decibel level in the right ear of 35 decibels at 4000 
hertz, shown as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
5
10
35
LEFT
10
0
0
0
0

During service the Veteran underwent annual hearing conservation 
audiological examinations showing some variation in the Veteran's 
hearing acuity, but being relatively consistent in showing the 
elevated decibel level in the right ear as follows: August 1982, 
September 1983, and January 1986- 30 dBs at 4000 Hz.

The August 1986 separation examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
5
40
LEFT
5
5
0
0
5

The Veteran was annually fitted with earplugs under the hazardous 
noise protection program.  There are fitting reports from October 
1984, July 1985, June 1986, and an undated report in the file.  
None of the service medical records note a diagnosis of any 
hearing disorder.

In July 2009, the Veteran was afforded a VA audiological 
examination.  The examiner noted a review of the claims file and 
medical records.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
35
45
70
65
LEFT
30
35
40
65
60

Average pure tone thresholds, in decibels (dB), were 53.75 dB for 
the right ear, and 50 dB for the left ear.  Speech audiometry 
revealed speech recognition ability was 98 percent bilaterally.  
It was noted that the Veteran had a mild bilateral sensorineural 
hearing loss.  The examiner noted that the Veteran's left ear 
hearing was normal at entrance into service while his right ear 
exhibited a mild threshold at 4000 Hz.  This was noted in 1981 
and service entrance.  The examiner opined that any current 
hearing loss was not caused by or as a result of military noise 
exposure because the Veteran's hearing acuity was essentially the 
same at discharge as it was at entrance.     

In an October 2009 Audiology Consultants of Salt Lake City, Inc., 
audiological examination report, the Veteran's high frequency 
hearing loss was addressed noting that he had a severe high 
frequency hearing loss more likely than not due to noise exposure 
while in the military.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the etiology of 
his bilateral hearing loss.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review.  
After a careful review of the claims 
folders, the examiner is asked to render an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any hearing loss disability 
is attributable to service.  A complete 
rationale for all opinions expressed should 
be included in the examination report. 

2.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  Following any other indicated 
development, the RO should readjudicate the 
claim.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).



 Department of Veterans Affairs


